Citation Nr: 0328258	
Decision Date: 10/21/03    Archive Date: 10/28/03	

DOCKET NO.  01-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to December 1, 
1993, for a grant of a 100 percent rating for service-
connected post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a skin disability. 

3.  Entitlement to service connection for disability 
manifested by joint pain.


REPRESENTATION

Appellant represented by:  Polly Murphy, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran, J.F., and the veteran's spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In a June 1999 rating decision, the RO denied service 
connection for joint pains and skin growths as a result of 
exposure to herbicides (hereinafter referred to the as the 
issue of service connection for joint pain and a skin 
disorder).  In an October 2000 rating decision, the RO 
addressed the claim of entitlement to an earlier effective 
date for the evaluation of PTSD at 100 percent disabling.  
These issues are before the Board for appellate review.

As a preliminary matter, the Board stresses that the only 
effective date issue properly in appellate status at this 
time concerns the effective date for a grant of 100 percent 
for PTSD.  However, the veteran's representative has advanced 
contentions to the effect that an earlier effective date for 
the actual grant of service connection is warranted.  The 
essence of her argument seems to be that since earlier rating 
decisions denying PTSD were not final, the PTSD claim 
remained open from an earlier time and the effective date 
should be assigned from the date of the earlier claim.  
Implicit in this argument is an argument that the April 1993 
rating decision which assigned an effective date of July 7, 
1992, for the grant of service connection for PTSD was also 
incorrect.  It appears, therefore, that claims of clear and 
unmistakable error (CUE) in the April 1993 rating decision 
and certain rating decisions in the 1980's have been raised.  
Although certain aspects of these claims have been addressed 
by the RO in supplemental statements of the case, it does not 
appear that they have been formally considered and 
adjudicated.  These CUE issues are not in appellate status at 
this time.  Accordingly, these new clear and unmistakable 
error claims are hereby referred to the RO for adjudication.  

At an April 2003 Board hearing, the veteran advanced a new 
claim for an increased rating for service-connected multiple 
fragment wounds.  This matter is hereby referred to the RO 
for adjudication. 


REMAND

With regard to the veteran's claims of service connection for 
joint pain and a skin condition as the result of his military 
service, including his exposure to herbicides during his 
military service in the Vietnam War, the Board believes that 
a more detailed medical opinion is required.  38 C.F.R. 
§ 3.159(c)(4).

The Veterans Claims Assistance Act of 2000 (hereinafter 
VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002) set forth 
certain notice requirements.  See also Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 
(2003).  

Further, pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a 
complete or substantially complete claim, VA must notify the 
claimant and claimant's representative, if any, of any 
information or evidence which has not already been provided 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(b) further provides that if such information or 
evidence is not received by VA within one year from the date 
of VA's notice to the claimant under 38 U.S.C.A. § 5103(a), 
no benefit may be paid or furnished by reason of the 
claimant's application.  One of the regulations promulgated 
by VA to implement VCAA has recently been invalidated.  
Specifically, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  In view of the need to return the case 
to the RO for reasons set forth above, action to ensure 
compliance with VCAA and related judicial decisions is 
appropriate. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all VCAA notice 
and assistance requirements.  The RO 
should (a) advise the veteran of the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) of the information and 
evidence that VA will seek to provide, 
and (c) of the information and evidence 
that the veteran is expected to provide.  
Appropriate action to comply with 
Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) should also be 
undertaken. 

2.  The RO should arrange for appropriate 
VA examinations to determine the etiology 
of the veteran's alleged skin and joint 
pain disorders.  It is imperative that 
the claims file be made available to and 
be examined by the examiners in 
connection with the examination.  All 
clinical findings and diagnoses should be 
clearly reported.  The examiner should 
provide explicit responses to the 
following questions:

(a)  What are the objective 
manifestations of a skin disorder 
(if any)?

(b)  What are the objective 
manifestations of joint pain (if 
any)?

(c)	Is it at least as likely as not 
(a 50% or higher degree of 
disability) that the veteran's 
joint pain or alleged skin 
disorder, if any, is 
etiologically related to any 
disease or injury during the 
veteran's active duty service? 

(d)	Is it at least as likely as not 
(a 50% or higher degree of 
disability) that the veteran's 
joint pain or alleged skin 
disorder, if any, is 
etiologically related to exposure 
to herbicides during service?  
(For purposes of this question, 
the veteran's exposure to 
herbicides during his Vietnam 
service is conceded.)

3.  The RO should then review the 
expanded record and determine if 
entitlement to service connection for 
skin disability and for joint pain 
disability is warranted and if 
entitlement to an earlier effective date 
for a 100 percent rating for PTSD is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


                       
____________________________________________
	ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



